Title: To James Madison from John Wayles Eppes, 18 January 1810
From: Eppes, John Wayles
To: Madison, James


Dear Sir,Congress-Hall January 18th. 1810.
A letter has been received by Mr. Kenan of North Carolina from an officer of the army of good character and veracity stating That of the Troops at Orleans only 950 remain—That of these 520 are on duty and convalescent—That 150 have deserted and about 850 have died since their being stationed there. This extraordinary situation of our force there is attributed to a disobedience of orders from the Secretary at War. It is said with what truth I know not that Genl. Wilkinson against the possitive orders of the Secretary at War, kept the Troops in a swamp below Orleans and absolutely sacrificed them. I have no view in stating to you this circumstance but to put you in possession of information which is now circulating through the House of Representatives and producing some sensibility.
I do not know how far you may be already apprized of the state of public sentiment as to Genl. Wilkinson. Without expressing any opinion on his innocence or guilt and indeed I am unable to pronounce on either, I have no hesitation in saying that he has lost completely the confidence of nine tenths of all persons with whom I am acquainted either here or elsewhere. He hangs like a dead weight upon the administration and so completely has suspicion pervaded the great mass of the community that men of the purest patriotism and best dispositions towards the administration, would if difficulty or danger should occur withold from the public their services if he was to be their commander.
In making to you this communication, I am influenced by no personal feeling of any kind towards Genl. Wilkinson. I wish only to apprize you of what I believe to be the state of public feeling on this subject. It will be easy for you to asscertain by enquiry how far the opinion I have expressed is correct. With great respect I am Yours &ce
Jno: W: Eppes
